Citation Nr: 0516614	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  02-14 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the veteran's claim for 
an increased rating for PTSD.

The record reflects that the veteran appeared for Board 
hearings at the RO in November 2002 and in May 2003, each of 
which was held before one of the three undersigned Veterans 
Law Judges.  In February 2003 correspondence the Board 
notified the veteran that the tape of his November 2002 
hearing did not record, and in June 2003 correspondence, the 
Board advised the veteran that the tape of the May 2003 
hearing was lost.  The veteran was offered another 
opportunity for a Board hearing.  In July 2003 the veteran 
requested a hearing before a traveling Veterans Law Judge.  
The Board consequently remanded the case in September 2003 to 
afford the veteran his requested hearing.

In February 2005, the veteran testified at the RO before 
another of the three undersigned Veterans Law Judges.  The 
transcript of that proceeding is on file.  At the hearing he 
submitted additional evidence and declined to waive initial 
RO review of that evidence.

The Board notes that the October 2001 rating decision from 
which the current appeal originates denied entitlement to a 
rating in excess of 30 percent for PTSD.  The September 2003 
Board decision re-characterized the issue on appeal into two 
separate issues:  entitlement to a 50 percent disability 
rating for PTSD; and entitlement to a rating in excess of 50 
percent for PTSD.  The Board granted entitlement to a 50 
percent disability rating for PTSD, and remanded the latter 
issue in order to afford the veteran his requested Board 
hearing.

The record reflects that despite the Board's September 2003 
determination that the veteran was entitled to at least a 50 
percent evaluation for PTSD, the RO has not yet implemented 
that decision.  The RO is advised that it should immediately 
implement that portion of the Board's September 2003 decision 
granting a 50 percent evaluation for PTSD.

The Board also notes that in April 2000 the veteran submitted 
claims for service connection for shrapnel wounds to the left 
and right legs and back; for a chin wound; and for right ear 
drum damage.  The September 2003 Board decision referred 
those matters to the RO for appropriate action.  As the 
record shows that the RO did not thereafter address the 
referenced claims, those matters are again referred to the RO 
for appropriate action. 

The Board lastly notes that the veteran's appeal has been 
advanced on the Board's docket by reason of his advanced age.  
See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Briefly, the veteran contends that the evaluation currently 
assigned his PTSD does not accurately reflect the severity of 
that disability.

At his February 2005 Board hearing, the veteran testified 
that he has received continued treatment for his PTSD at the 
East Los Angeles VA Community Based Outpatient Clinic.  The 
record reflects that the most recent VA treatment records on 
file for the veteran are dated in November 2001.  Under the 
circumstances, and particularly as the veteran, by submitting 
a completed authorization form for VA records in February 
2005, has essentially requested that VA obtain more recent 
treatment records for him, the Board is of the opinion that 
further development is warranted.

The record additionally reflects that the veteran was last 
afforded an examination of his PTSD in connection with the 
instant claim in July 2001.  Given the length of time since 
this examination, and as the veteran in November 2001 
essentially alleged that the July 2001 examination was 
inadequate, the Board is also of the opinion that further VA 
examination is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
the RO should obtain treatment 
records for the veteran from the 
East Los Angeles VA Community Based 
Outpatient Clinic for November 2001 
to the present.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  Thereafter, the RO should 
arrange for a VA psychiatric 
examination of the veteran to 
determine the extent and severity of 
his service-connected PTSD.  The 
examiner should indicate with 
respect to each of the psychiatric 
symptoms identified under the 
schedular criteria for rating mental 
disorders whether such symptom is a 
symptom of the veteran's service-
connected PTSD.  The examiner should 
also provide an opinion concerning 
the degree of social and industrial 
impairment resulting from the 
veteran's service-connected PTSD, to 
include whether it renders the 
veteran unemployable, without regard 
to advancing age, and a global 
assessment of functioning score with 
an explanation of the significance 
of the score assigned.

All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be 
provided.  The claims file must be 
made available to and reviewed by 
the examiner.  The examination 
report is to reflect that such a 
review of the claims file was made. 

4.  Following completion of the 
foregoing, the RO must review the 
claims folder and ensure that all of 
the foregoing development actions 
have been conducted and completed in 
full.  If any development is 
incomplete, appropriate corrective 
action is to be taken.

5.  Thereafter, the RO should 
undertake any other action required 
to comply with the notice and duty-
to-assist requirements of 
38 U.S.C.A. §§ 5103 and 5103A and 
38 C.F.R. § 3.159.  Then, the RO 
should issue a rating decision and 
re-adjudicate the issue of 
entitlement to a rating in excess of 
50 percent for PTSD.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



			
	STEVEN L. KELLER	LAWRENCE M. SULLIVAN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 


